Sanders, J.
(dissenting) — The majority takes a half step in the right direction when it vacates the order to destroy these dogs in favor of a new hearing for their master. However, if this ordinance conflicts with the state statute, as I think it does, such a hearing is an unnecessary prerequisite to their release.
Mr. Rabon’s two Lhasa Apso dogs, “Pasheba” and “Word,” have been this elderly gentleman’s primary source of companionship and affection for years. Yet the Seattle city government intends to kill both dogs while admitting one of them has never bitten anyone. The same city government has also rejected Mr. Rabon’s plea that his beloved companions be sent to a no-kill shelter in Utah as an alternative to municipal execution. I would protect the owner’s legal rights, invalidate this ordinance which conflicts with state law, spare the life of these dogs, direct *297that they be immediately returned to their master, and order this municipal government to comply with the statute.
The majority holds RCW 16.08 does not conflict with Seattle Municipal Code (SMC) 9.25 because “[a] local ordinance may require more than state law requires where the laws are prohibitive.” Majority at 292. The majority reasons that state law merely creates a “minimum safeguard” requiring registration of dangerous dogs. Majority at 293. I disagree. RCW 16.08 sets out a comprehensive legislative scheme for regulating dangerous dogs. The City’s ordinances supplant and subvert this statutory purpose.
Article XI, section 11 of the Washington Constitution provides city ordinances must yield to a statute on the same subject if a conflict exists such that the statute and ordinance cannot be harmonized. Brown v. City of Yakima, 116 Wn.2d 556, 559, 807 P.2d 353 (1991) (citing City of Spokane v. J-R Distribs., Inc., 90 Wn.2d 722, 730, 585 P.2d 784 (1978)). The test for determining an impermissible conflict is whether the “ ‘ordinance declares something to be right which the state law declares to be wrong, or vice versa.’ ” Town of Republic v. Brown, 97 Wn.2d 915, 919, 652 P.2d 955 (1982) (quoting Seattle Newspaper-Web Pressmen’s Union Local No. 26 v. City of Seattle, 24 Wn. App. 462, 469, 604 P.2d 170 (1979)). An ordinance does not unconstitutionally conflict with a statute merely because one prohibits a wider scope of activity than the other. City of Seattle v. Eze, 111 Wn.2d 22, 33, 759 P.2d 366, 78 A.L.R.4th 1115 (1988); however, contrary to the majority’s conclusion, RCW 16.08 is not a simple prohibitory enactment. It is a comprehensive scheme regulating both the registration and execution of dangerous dogs. RCW 16.08.080; RCW 16.08.100.
The statute first requires classification of dogs into two categories: “potentially dangerous” and “dangerous.”7 RCW 16.08.070. While the statute expressly allows local *298authorities to place restrictions on potentially dangerous dogs, it does not completely relinquish jurisdiction of dangerous dogs to local authorities. RCW 16.08.090(2).
For dogs meeting the detailed statutory definition of a dangerous dog,* 12*****8 “[t]he animal control authority of the city or county in which an owner has a dangerous dog shall issue a certificate of registration” upon presentation of sufficient evidence. RCW 16.08.080(2) (emphasis added). “Shall” imposes a mandatory duty. State v. Krall, 125 Wn.2d 146, 148, 881 P.2d 1040 (1994). The statute therefore mandates localities to register and license dangerous dogs. RCW 16.08.080(2). The City of Seattle doesn’t.
The statutory scheme also designates which animal control authority must issue the certificate, imposes penalties in connection with ownership of dangerous dogs, and allows destruction of the dogs only under specific circumstances. RCW 16.08.080; RCW 16.08.100. The statute not only prohibits ownership of dangerous dogs without proper registration, it mandates such registration. RCW 16.08.080(2). As Chief Justice Durham noted in State v. Bash, 130 Wn.2d 594, 612-13, 925 P.2d *299978 (1996), “Chapter 16.08 clearly contemplates local administrative regulation and enforcement. . . . [These provisions] must be implemented and enforced by local animal control authorities.”
But Seattle’s ordinances completely ignore this state statute. Adopted years before the Legislature enacted RCW 16.08, this ordinance fails to classify dogs as “potentially dangerous” or “dangerous” and does not provide for registration of dangerous dogs. As Judge Grosse opined in his concurring opinion:
Under its ordinances, the City would never find a dog to be “dangerous.” The result is that no Seattle dog owner has the opportunity to register his or her dog using the procedure outlined in RCW 16.08.080.
By eviscerating RCW 16.08’s dual definitions of dogs, the City directly clashes with state statute.
Rabon v. City of Seattle, 84 Wn. App. 296, 308, 932 P.2d 646 (1996) (Grosse, J., concurring).
The City’s ordinance does not work in tandem with state law. In fact it is less protective of potential dog bite victims than is the statute. For example the City treats all dog bites alike regardless of severity. SMC 9.25.083. Under the ordinance, the first severe bite merely puts the owner on notice of viciousness; whereas, under state law, the dog would be classified dangerous. SMC 9.25.083; RCW 16.08.070(2). Under state law, the owner of a dangerous dog would be required to provide a proper enclosure for the dog, a surety bond, and liability insurance. RCW 16.08.080(2)(a)-(c). But no such requirements exist under the ordinance. Moreover, under state statute, the owner must also post signs warning of the presence of a dangerous dog (RCW 16.08.080(2)(a)), but the City does not require any such protections. Certain dogs otherwise required by state statute to be registered, insured, and contained could possibly remain free under the City’s ordinances. This is contrary to the statute.
The majority suggests that although the City has failed to adopt the statutory provisions on dangerous dogs, “the *300ordinance nowhere states or implies that a ‘dangerous’ dog may be kept without complying with state law.” Majority at 293. This claim is illusory because the local ordinance sets up a scheme of regulation completely different from that of the statutory scheme, was enacted before the statute was adopted, and completely supplants it. Moreover, the facts of this case demonstrate the City does not comply with chapter 16.08. The city ordinance does not classify dogs as “potentially dangerous” or “dangerous” and, as a result, the statutory provisions regarding dangerous dogs are out the window. Application of this ordinance demonstrates the City’s failure to classify the biting dog in this case as “dangerous” upon proof the dog had previously nipped or menaced a passerby. RCW 16.08.070(2).
Likewise, the City’s suggestion that it may kill Mr. Rabon’s dogs because they are “potentially dangerous” is inconsistent with the state statute. First, applying state law, the dogs would likely have been classified as “dangerous,” not “potentially dangerous.” RCW 16.08.070(2). Second, RCW 16.08 indicates the Legislature did not intend municipalities to impose greater restrictions on “potentially dangerous” dogs than those applicable to “dangerous” dogs because RCW 16.08.100 allows for execution of a “dangerous” dog in only limited and specific circumstances. As Mr. Rabón notes, if the City were correct, dog owners and defense attorneys would find themselves arguing the bite was so vicious that the dog qualifies as “dangerous” in order to spare the dog’s life. Supplemental Br. of Pet’r at 20.
Finally, the majority relies heavily upon Brown, 116 Wn.2d 556, to hold the statutory requirements act as a “minimum safeguard” to protect the public from dangerous dogs. Majority at 290-93. While the majority borrows this language from Brown, 116 Wn.2d at 560-62, the case is distinguishable. The statute at issue in Brown expressly directed the promulgation of statewide minimum standards and allowed for more restrictive local rules. Id. at 560, 562. The statute’s legislative history supports this view as well. Id. at 561. However, RCW 16.08 contains no analogous *301language contemplating additional restrictions on dangerous dogs. Rather, this statute consists of a complete statutory scheme for regulating dangerous dogs. RCW 16.08.080; RCW 16.08.100.
This statutory scheme also distinguishes this case from subsequent cases relying on Brown, which simply expand on restrictions existing in state law. But here the City completely ignores the legislative scheme with no regard for its definitions, policy, or mandates. See State ex rel. Schillberg v. Everett Dist. Justice Court, 92 Wn.2d 106, 594 P.2d 448 (1979) (ordinance prohibited operation of boats on certain lakes, while statutes concerned only the operation of boats); Lenci v. City of Seattle, 63 Wn.2d 664, 388 P.2d 926 (1964) (ordinance required eight-foot-high wall, while state law required six-foot wall); Brown, 116 Wn.2d 556 (statute restricted dates and times for sale and use of fireworks, while ordinance further restricted those dates and times).
Accordingly, SMC 9.25 violates RCW 16.08. Mr. Rabon’s dogs must be returned to their owner and their fives must be spared.

 legislative history demonstrates RCW 16.08, in its original form, closely resembled Seattle’s vicious dog ordinance which regulates “vicious” animals. This scheme was rejected, and the classifications of “potentially dangerous” and *298“dangerous” dogs were adopted instead. 1 Legislative Digest & History of Bills of the Senate and House of Representatives, S.B. 5301, 50th Legis. Sess. 150 (Final ed., 1987).


 16.08.070 Dangerous dogs—Definitions
Unless the context clearly requires otherwise, the definitions in this section apply throughout RCW 16.08.070 through 16.08.100.
(1) “Potentially dangerous dog” means any dog that when unprovoked: (a) Inflicts bites on a human or a domestic animal either on public or private property, or (b) chases or approaches a person upon the streets, sidewalks, or any public grounds in a menacing fashion or apparent attitude of attack, or any dog with a known propensity, tendency, or disposition to attack unprovoked, to cause injury, or to cause injury or otherwise to threaten the safety of humans or domestic animals.
(2) “Dangerous dog” means any dog that according to the records of the appropriate authority, (a) has inflicted severe injury on a human being without provocation on public or private property, (b) has killed a domestic animal without provocation while off the owner’s property, or (c) has been previously found to be potentially dangerous, the owner having received notice of such and the dog again aggressively bites, attacks, or endangers the safety of humans or domestic animals.
RCW 16.08.070(l)-(2).